Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Carlos Omar Casillas aka Carlos Omar                  Appeal from the 8th District Court of
Casillas Padilla, Appellant                           Hopkins County, Texas (Tr. Ct. No.
                                                      1725960). Opinion delivered by Chief
No. 06-17-00149-CR         v.                         Justice Morriss, Justice Moseley and Justice
                                                      Burgess participating.
The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Carlos Omar Casillas aka Carlos Omar Casillas Padilla, has
adequately indicated his inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED NOVEMBER 8, 2017
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk